  Case 19-22391      Doc 30    Filed 10/15/19 Entered 10/16/19 10:23:57                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-22391
    Celso Morales, Jr.                       )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                           ORDER MODIFYING THE AUTOMATIC STAY

       THIS MATTER coming to be heard upon creditor, Leos Janostak, Motion to Approve Agreed
Order Modifying the Automatic Stay, due notice having been given to all parties of interest and the
Court being advised in the premises,

        IT IS ORDERED THAT:

       1. Relief from the automatic stay is granted to allow Leos Janostak to pursue his Circuit Court
of Cook County, Illinois, Case No. 2017 L 005752, but to collect on any judgment obtained only from
the Debtor's insurer only and not from the Debtor personally.

        2. The stay in Bankruptcy Rule 4001(a)(3) is waived.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: October 15, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Arthur Corbin
 Corbin Law Firm, LLC
 2500 E. Devon Ave. Ste. 200
 Des Plaines, IL 60018
 tel: 773-570-0054
 fax: 773-570-5449
 email: arthur@corbin-law.com
